DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom U.S. Pub. No. 20190007426 (hereinafter Bergstrom) in view of Woods et al. U.S. Pub. No. 20190068616 (hereinafter Woods).

As per claim 1, Bergstrom discloses a computing platform, comprising: 
at least one processor; 
a communication interface communicatively coupled to the at least one processor; and 
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
receive, from a computing device external to a secure network environment, an electronic message to a recipient computing device within the secure network environment, wherein the electronic message comprises a first weblink (Bergstrom: figure 1B: secure network environment with network controller/e-mail server processing incoming emails containing links; figures 4A-4C; [0077]: receive e-mail containing link); 
access, by an analysis engine and within a sandbox computing environment, first content associated with the first weblink (Bergstrom: [0073]; [0077]-[0078]: sandbox analyzes content of the link);
generate, by the analysis engine, a first hash corresponding to the first content accessed via the first weblink (Bergstrom: [0077]-[0080]: generate hash of the content; [0087]: observing behaviors of the content by computing and generating a hash value); and 
communicate, to the recipient computing device when the first hash matches a stored hash of the plurality of categorized hashes and based on the hash category of the stored hash matching a non-malicious category, the electronic message (Bergstrom: [0083]: determine if the link content matches known malware/signature or hash value associated with benign file- the benign or malicious file hash/signatures are categorized hashes; [0090]: deliver the email to intended recipient if the email is not deemed malicious); and
communicate, to the recipient computing device when the first hash matches a stored hash of the plurality of categorized hashes and based on the hash category of the stored hash matching a malicious category, a modified electronic message without the first weblink (Bergstrom: [0083]: determine if the link content matches known malware/signature or hash value associated with benign file- the benign or malicious file hash/signatures are categorized hashes; [0073]: if the email containing the link is deemed malicious, take appropriate actions including blocking delivery, sanitize the email, or block access to the URL). 

Bergstrom discloses comparing content of file retrieved from the first link with latest virus/malware signatures to determine whether the link contains malicious content and generate hash value of the content for comparison with other files (Bergstrom: [0057]). Bergstrom does not explicitly disclose assign, by the analysis engine, a hash category to the first hash based on a comparison of the first hash to a plurality of categorized hashes in a hash data store. However, Woods discloses classifying content of URLs based on signatures, and flag communication as suspicious/malicious when the signature/hash of file matches known malicious/category of content (Woods: [0105]-[0107]; [0124]-[0128]: classify URL has been classified as malicious or benign….sandbox signatures to automatically determine and classify malicious signatures within the electronic communication attachments or URL payloads). It would have been obvious to one having ordinary skill in the art to assign and classify URL content based on malicious or benign communication when inspecting electronic communication because they are analogous art involving intercepting communications and analyzing using sandbox. The motivation to combine would be to quickly and efficiently determine whether URL/link contains existing known good or malicious content.
As per claim 2, Bergstrom as modified discloses the computing platform of claim 1. Bergstrom further discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: generate, by the analysis engine, the modified electronic message by removing the first weblink or disabling the first weblink (Bergstrom: [0073]: block access to the link). 
As per claim 3, Bergstrom as modified discloses the computing platform of claim 1. Bergstrom as modified further discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: communicate, by the analysis engine, a notification to a second computing device, wherein the notification comprises information corresponding to a presence of potentially malicious content accessible via the first weblink (Bergstrom: [0073]; [0083]: sending alert to administrator and other recipients of the email). 
As per claim 4, Bergstrom as modified discloses the computing platform of claim 1. Bergstrom as modified further discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: analyze, by the analysis engine, the first content accessed via the first weblink for potentially malicious content; associate, by the analysis engine and based on analysis of the first content, a first hash category or a second hash category with the first hash, wherein the first hash category corresponds to at least potentially malicious content and the second hash category corresponds to safely accessible content; and store, by the analysis engine, an association between an associated hash category and the first weblink in the hash data store (Woods: [0123]-[0125]: determine malicious or non-malicious content, which constitute two categories). Same rationale applies here as above in rejecting claim 1.
As per claim 5, Bergstrom as modified discloses the computing platform of claim 1. Bergstrom further discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: associate, by the analysis engine, message information associated with the first weblink to the hash of the first weblink, wherein the message information comprises an identifier of a source computing device of the electronic message and an identifier of the recipient computing device associated with the electronic message (Bergstrom: [0038]). 

As per claim 8-11 and 15-18, claims 8-11 and 15-18 encompass same or similar scope as claims 1-5. Therefore, claims 8-11 and 15-18 are rejected based on the same reason set forth above in rejecting claims 1-5.
Claims 6, 7, 12-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergstrom in view of Woods and further in view of Cho et al. U.S. Pub. No. 20160065613 (hereinafter Cho).

As per claim 6, Bergstrom as modified discloses the computing platform of claim 1. Bergstrom does not explicitly disclose wherein the instructions, when executed by the one or more processors, cause the computing platform to: 
access, by the analysis engine and within the sandbox computing environment, second content associated with a second weblink, wherein the first content comprises the second weblink; generate, by the analysis engine, a second hash of the second content accessed via the second weblink; and associate, by the analysis engine and based on a comparison of the second hash to the plurality of categorized hashes in the hash data store, one of a first hash category or a second hash category with the second hash, wherein the first hash category corresponds to at least potentially malicious content and the second hash category corresponds to safely accessible content. 
However, Cho discloses collecting URL and analyze content of the URL as well as additional URLs to identify malicious content (Cho: figure 8: analyze gogogo.kr and then analyze links within gogogo.kr that direct users to flower365.com and 199.188.107.130). It would have been obvious to one having ordinary skill in the art to analyze links embedded within content that user are directed to through first link because they are analogous art involving analyzing URL/links associated with user communications for potentially malicious data. The motivation to combine would be provide additional security against malicious content hidden beyond first level of analysis.

As per claim 7, Bergstrom as modified discloses the computing platform of claim 6. Bergstrom as modified further discloses wherein the instructions, when executed by the one or more processors, cause the computing platform to: analyze, by the analysis engine, the second content accessed via the second weblink for potentially malicious content; and store, by the analysis engine in the hash data store, an association between an associated hash category, the second hash, and the second weblink (Bergstrom: [0038]).

As per claim 12-14, 19 and 20, claims 12-14, 19 and 20 encompass same or similar scope as claims 6 and 7. Therefore, claims 12-14, 19 and 20 are rejected based on the same reason set forth above in rejecting claims 6 and 7.

Response to Arguments
Applicant's arguments filed on 6/30/22 have been fully considered but they are not persuasive.
Regarding applicant’s remarks, applicant mainly argues that the prior art of record does not explicitly disclose “assign, by the analysis engine, a hash category to the first hash based on a comparison of the first hash to a plurality of categorized hashes in a hash data store; communicate, to the recipient computing device when the first hash matches a stored hash of the plurality of categorized hashes and based on the hash category of the stored hash matching a non-malicious category, the electronic message; and communicate, to the recipient computing device when the first hash matches a stored hash of the plurality of categorized hashes and based on the hash category of the stored hash matching a malicious category, a modified electronic message without the first weblink.” However, the examiner disagrees. Central concept of present invention appears to be generating hash value based on content of a weblink and determine whether the hash value matches hash value of known malicious or benign content files. The concept of present application is disclosed by Bergstrom, which discloses that content associated with a link is compared against known malicious signature or known benign files (Bergstrom: [0083]: determine if the link content matches known malware/signature or hash value associated with benign file- the benign or malicious file hash/signatures are categorized hashes). Bergstrom also discloses that electronic message containing the link will be delivered without modification if the file content is deemed safe (Bergstrom: [0090]: deliver the email to intended recipient if the email is not deemed malicious) or the electronic message may sanitized if content matches known malicious signature (Bergstrom: [0073]: if the email containing the link is deemed malicious, take appropriate actions including blocking delivery, sanitize the email, or block access to the URL). Although Bergstrom does not explicitly disclose assigning a hash category of the first hash based on a comparison of the first hash to a plurality of categorized hashes in a hash data store, Woods discloses classifying content of URLs based on signatures, and flag communication as suspicious/malicious when the signature/hash of file matches known malicious/category of content (Woods: [0105]-[0107]; [0124]-[0128]: classify URL has been classified as malicious or benign….sandbox signatures to automatically determine and classify malicious signatures within the electronic communication attachments or URL payloads). 
Applicant further argues that the system of Woods is problematic in that content accessed via  URL may be changed after URL classification was assigned, leading to the potential of introducing harmful material into a computing environment. However, the examiner disagrees. Both Bergstrom and Woods disclose generating hash value based on content associated with link instead of relying solely on URL for classification (Bergstrom: [0083]: determine if the link content matches known malware/signature or hash value associated with benign file- the benign or malicious file hash/signatures are categorized hashes; Woods: [0105]-[0107]: generate simulation signature/hash based on contents associated with the electronic communications). Therefore, when the content associated with weblink has changed from benign to malicious, the systems of Bergstrom and Woods can identify the link as being malicious since the hash value is tied to the content instead of URL name. 
Applicant’s argument regarding claims claim 1-20 are not persuasive in light of above explanation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dufour U.S. Pub. No. 20170155665 discloses detection and prevention of hostile network traffic flow appropriation and validation of firmware updates.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789. The examiner can normally be reached Monday to Thursday 9am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN-HON (ERIC) CHEN/               Primary Examiner, Art Unit 2431